Case 1:18-cv-01178-RBJ Document 28 Filed 04/25/19 USDC Colorado Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               JUDGE R. BROOKE JACKSON


Civil Action:           18-cv-01178-RBJ                     Date: April 25, 2019
Courtroom Deputy:       Julie Dynes                         Court Reporter: Sarah Mitchell

              Parties                                                   Counsel

JEFFREY GONZALES                                                 Charlotte N. Sweeney
               Plaintiff

v.

UNIVERSITY OF COLORADO                                             David P. Temple
                Defendant


                                 COURTROOM MINUTES


TELEPHONE DISCOVERY CONFERENCE

Court in Session: 9:00 a.m.

Appearance of counsel – all counsel appear via telephone.

Discussion held on discovery dispute.

ORDERED: Affidavit of Ms. Strauss is stricken, as written. A new affidavit may be
         written omitting the portions as outlined on the record.

Discussion held on complaints to Human Resources.

Court in Recess: 9:26 a.m.          Hearing concluded.             Total time in Court: 00:26
